Exhibit 10.1

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 31st day of March, 2010 by and between Silicon Valley Bank
(“Bank”) and SOLTA MEDICAL, INC., a Delaware corporation (“Borrower”) whose
address is 25881 Industrial Boulevard, Hayward, CA 94545.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 9, 2009, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2009 and that certain Second Amendment to Loan and Security Agreement dated as
of June 30, 2009 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend
additional credit and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.3 (Term Line). New Section 2.1.3 is added as follows:

“2.1.3 Term Line.

(a) Availability. Subject to the terms and conditions of this Agreement, during
the Draw Period, Bank shall make advances (each, a “Term Advance” and,
collectively, “Term Advances”) not exceeding the Term Line. After repayment, no
Term Advance may be reborrowed. Borrower may use the Term Advances to finance
equipment (including soft costs) and acquisitions permitted under Article 7
hereof.

(b) Repayment. Each Term Advance shall immediately amortize and be payable in
thirty three (33) equal payments of principal and interest beginning on the
first (1st) day of the next month following such Term Advance and continuing on
the first day of each month thereafter. Notwithstanding the foregoing, all
unpaid principal and interest on each Term Advance shall be due on the
applicable Term Maturity Date.



--------------------------------------------------------------------------------

(c) Prepayment. Borrower shall have the option to prepay all, but not less than
all, of the Term Advances, provided Borrower (a) provides written notice to Bank
of its election to exercise to prepay the Term Advances at least fifteen
(15) days prior to such prepayment, and (b) pays, on the date of the prepayment
(i) all accrued and unpaid interest with respect to the Term Advances through
the date the prepayment is made; (ii) all unpaid principal with respect to the
Term Advances; (iii) the Final Payment Fee for the Term Advances in accordance
with the terms of Section 2.4(a), (iv) a prepayment fee equal to two percent
(2.00%) of the aggregate principal amount of the Term Advances made to Borrower
(the “Term Line Prepayment Fee”) and (v) all other sums, if any, that shall have
become due and payable hereunder with respect to this Agreement.”

2.2 Section 2.3 (Payment of Interest on the Credit Extensions). New
Section 2.3(a)(iii) is added as follows:

“(iii) Term Advances. Subject to Section 2.3(b), the principal amount
outstanding with respect to each Term Advance shall accrue interest at a fixed
per annum rate equal to the greater of (A) the Basic Rate or (B) four and forty
four one hundredths percent (4.44%), which interest shall be payable monthly.”

2.3 Section 2.4 (Fees). Section 2.4(a) is amended in its entirety and replaced
with the following:

“(a) Final Payment Fees. On the earlier of (i) the Tranche I Term Loan Maturity
Date or the Tranche II Term Loan Maturity Date (as applicable for each tranche)
or (ii) the date such Term Loan is prepaid in full, a Final Payment Fee equal to
three and one half percent (3.50%) of the aggregate principal amount of Tranche
I or Tranche II of the Term Loan (as applicable) made by Bank to Borrower
hereunder and on the earlier of (i) the Term Maturity Date or (ii) the date the
Term Advances are prepaid in full, a Final Payment Fee equal to three and one
half percent (3.50%) of the aggregate principal amount of the Term Advances made
by Bank to Borrower hereunder;”

2.4 Section 2.4 (Fees). Section 2.4(c) is amended in its entirety and replaced
with the following:

“(c) Term Loan Prepayment Fee; Term Line Prepayment Fee. The Term Loan
Prepayment Fee if and when due pursuant to the terms of Section 2.1.2(c) and the
Term Line Prepayment Fee if and when due pursuant to the terms of
Section 2.1.3(c); and”

2.5 Section 3.4 (Procedures for Borrowing). Section 3.4(b) is amended in its
entirety and replaced with the following:

“(b) Term Loan, Term Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of either tranche of the Term Loan or a Term
Advance, to obtain either tranche of the Term Loan or a Term Advance, Borrower
shall notify Bank (which notice shall be irrevocable) by electronic mail,
facsimile, or telephone by 12:00 p.m. Pacific time on the Funding Date of the
applicable tranche of the Term Loan or a Term Advance. Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Bank shall credit the applicable tranche of the Term Loan or a Term
Advance to the Designated Deposit Account.”

2.6 Section 6.7 (Financial Covenants). Section 6.7(a) is amended in its entirety
and replaced with the following:

“(a) Liquidity Ratio. A ratio of Liquidity to all Indebtedness owing from
Borrower to Bank of at least (i) 1.85 to 1.00 at all times from March 31, 2009
through February 28, 2010 and (ii) 1.65 to 1.00 at all times thereafter.”

 

2



--------------------------------------------------------------------------------

2.7 Section 6.7 (Financial Covenants). Section 6.7(b) is amended in its entirety
and replaced with the following:

“(b) EBITDA. On a trailing six (6) month basis, EBITDA of at least One Dollar
($1.00) as of June 30 and December 31 of each calendar year beginning on
June 30, 2010.”

2.8 Section 6.7 (Financial Covenants). Section 6.7(c) is deleted in its
entirety.

2.9 Section 8.1 (Payment Default). Section 8.1 is amended in its entirety and
replaced with the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Revolving Line Maturity Date, the Tranche I Term Loan Maturity Date, the Tranche
II Term Loan Maturity Date or the Term Advance Maturity Date). During the cure
period, the failure to cure the payment default is not an Event of Default (but
no Credit Extension will be made during the cure period);”

2.10 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Basic Rate” is the per annum rate of interest (based on a year of 360 days)
equal to the sum of (a) U.S. Treasury note yield to maturity for a term equal to
a three (3) year Treasury Note Maturity as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading “U.S.
Government Securities/Treasury Constant Maturities” on the Funding Date of
(i) Tranche I of the Term Loan with respect to any Term Loan or (ii) a Term
Advance with respect to any Term Advance, plus (b) the applicable Loan Margin.
(In the event Release H.15 is no longer published, Bank shall select a
comparable publication to determine the U.S. Treasury note yield to maturity.)

“Draw Period” is the period of time from March 31, 2010 through March 31, 2011

“Loan Margin” is (i) five hundred one (501) basis points with respect to the
Term Loan and (ii) three hundred (300) basis points with respect to each Term
Advance.

“Revolving Line Maturity Date” is March 8, 2012.

“Term Advance” is defined in Section 2.1.3(a).

“Term Line” is an Term Advance or Term Advances in an aggregate amount of up to
Ten Million Dollars ($10,000,000).

“Term Line Prepayment Fee” is defined in Section 2.1.3(c).

“Term Maturity Date” is, for each Term Advance, a date thirty three (33) months
after such Term Advance but no later than December 31, 2013.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto and
(ii) Bank’s receipt of duly executed original signatures to completed Borrowing
Resolutions for Borrower.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK   BORROWER Silicon Valley Bank   Solta Medical, Inc. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D - COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK       Date:                        FROM:    SOLTA
MEDICAL, INC.        

The undersigned authorized officer of SOLTA MEDICAL, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                      with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except (i) as explained in an
accompanying letter or footnotes and (ii) with respect to unaudited financials
for the absence of footnotes and subject to year-end adjustments. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with

Compliance Certificate

   Monthly within 30 days    Yes    No Annual Financial Projections    Within 7
days of approval by board    Yes    No 10-Q, 10-K and 8-K    Within 5 days after
filing with SEC    Yes    No A/R & A/P Agings, Deferred Revenue Report   
Monthly within 30 days    Yes    No

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

                                       
                                         
                                         
                                         
                                                                    
                                       
                                         
                                         
                                         
                                                                    

 

Financial Covenant

  

Required

  

Actual

  

Complies

Minimum Liquidity Ratio   

1.85:1.00 from 3/31/09 till

2/28/10 and 1.65:1.00 at all

times thereafter

           :1.00    Yes    No Minimum EBITDA   

$1.00 measured each June 30

and December 31 on a trailing

6 month basis commencing on June 30, 2010

   $            Yes    No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

 

SOLTA MEDICAL, INC.    BANK USE ONLY By:  

 

     Received by:  

 

Name:  

 

      

AUTHORIZED SIGNER

Title:  

 

     Date:  

 

       Verified:  

 

        

AUTHORIZED SIGNER

       Date:  

 

       Compliance Status:  

Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

I. Liquidity Ratio (Section 6.7(a))

Required:        (i) 1.85 to 1.00 at all times from March 31, 2009 through
February 28, 2010 and (ii) 1.65 to 1.00 at all times thereafter.

Actual:

 

A.

   Aggregate value of the unrestricted balance sheet cash of Borrower and
Guarantor   $        

B.

   50% of the aggregate value of Eligible Accounts   $        

C.

   Liquidity (line A plus line B)   $        

D.

   Aggregate value of Obligations to Bank   $        

E.

   Liquidity Ratio (line C divided by line D)             

Is line E equal to or greater than (i) 1.85 to 1.00 at all times from March 31,
2009 through February 28, 2010 and (ii) 1.65 to 1.00 at all times thereafter?

 

                  No, not in compliance                     Yes, in compliance



--------------------------------------------------------------------------------

II. EBITDA (Section 6.7(b))

Required:        On a trailing six (6) month basis, EBITDA of at least One
Dollar ($1.00) as of June 30 and December 31 of each calendar year beginning on
June 30, 2010.

Actual:

 

A.

   Net Income    $        

B.

   To the extent included in the determination of Net Income      

1.      The provision for income taxes

   $           

2.      Depreciation expense

   $           

3.      Amortization expense

   $           

4.      Net Interest Expense

   $           

5.      non-cash compensation expenses or other non-cash expenses or charges
incurred during such period arising from the sale of stock, the granting of
stock options, stock appreciation rights and other similar arrangements of
Borrower and its Subsidiaries

     

6.      The sum of lines 1 through 5

   $        

C.

   EBITDA (line A plus line B.6)    $        

Is line C equal to or greater than the amount required above?

 

                  No, not in compliance                     Yes, in compliance



--------------------------------------------------------------------------------

BORROWER TO PROVIDE FORM OF BORROWING RESOLUTIONS FOR BANK REVIEW AND APPROVAL